Citation Nr: 0206513	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  99-21 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.  

2.  Entitlement to a compensable initial rating for bilateral 
hearing loss.  

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran had over 11 years of active duty, including a 
verified period of service from September 1993 to June 1995 
in the US Air Force.  Verified service is also shown from 
June 1987 to June 1991 in the US Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for post traumatic stress disorder.  He responded with a 
September 1999 Notice of Disagreement, and a Statement of the 
Case was issued in September 1999.  The veteran then filed a 
February 2000 VA Form 9, perfecting his appeal of this issue.  

Also, in a March 2001 rating decision, the veteran was 
awarded service connection, with a noncompensable initial 
rating effective from June 22, 1995, for bilateral hearing 
loss.  In April 2001, the veteran's Notice of Disagreement 
regarding his assigned initial rating was received.  A 
Statement of the Case on this issue was sent him in April 
2001, and he filed a VA Form 9 substantive appeal in May 
2001, perfecting an appeal of this issue.  

Finally, the veteran was awarded, within a July 1997 rating 
decision, a compensable rating of 10 percent, effective from 
June 22, 1995, for tinnitus.  In a subsequent July 1997 
written statement, the veteran expressed disagreement with 
the initial rating assigned for his tinnitus, calling his 10 
percent rating "unjust."  This written statement is 
accepted as a Notice of Disagreement regarding this issue, 
which is the subject of the remand following this decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has, at worst, Level II hearing in the right 
ear and Level II hearing in the left ear.  

3.  The veteran witnessed a March 23, 1994 aircraft accident 
at Pope Air Force base, and as a result, has been diagnosed 
with post traumatic stress disorder.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for post 
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991), Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  

2.  The criteria for the assignment of a compensable initial 
rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001); 38 C.F.R. §§ 3.321, 4.85-87, 
Diagnostic Code 6100 (2001); 66 Fed. Reg. 45, 620, 45, 630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In February 1994, the veteran received medical treatment at 
Andrews Air Force Base, in Maryland.  His duty station was 
noted to be Pope Air Force Base, North Carolina.  He 
subsequently began physical therapy at Fort Bragg, North 
Carolina.  Associated service medical records from February 
to October 1994 confirms his assignment to a unit based at 
Pope Air Force Base in North Carolina.  

The veteran initially filed a claim for service connection 
for post traumatic stress disorder and bilateral hearing loss 
in August 1995.  He asserted that he was on duty at Pope Air 
Force Base, North Carolina, on March 23, 1994, when two 
military airplanes colliding, wounding and killing many 
military personnel.  By his account, he was not injured in 
the incident, but did assist in treating the wounded and 
dying.  His claim for service connection for post traumatic 
stress disorder was initially denied within a July 1997 
rating decision.  The veteran requested additional 
development and reconsideration that same month.  

A VA audiological examination was performed on the veteran in 
September 1996.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
30
30
LEFT
15
10
15
30
30

The average puretone threshold was 24dBs for the right ear, 
and 21dBs for the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
of 94 percent in the left ear.  

The veteran underwent VA psychiatric examination in March 
1997, at which time he was diagnosed with post traumatic 
stress disorder, based on his reported stressor of having 
witnessed the March 1994 aircraft accident.  

In February 1998, the RO received a statement from the U.S. 
Armed Services Center for Research of Unit Records (Records 
Center) confirming a collision between two military aircraft 
on March 23, 1994, at Pope Air Force Base.  "Significant 
collateral damage to facilities and numerous casualties" 
were noted on the incident report.  In a second, March 1999 
response, the Records Center provided detailed accountings of 
the personnel killed or injured in the accident, and the 
associated property damage related to the aircraft accident.  

The veteran's claim for service connection for bilateral 
hearing loss presented to the Board in March 1999, at which 
time it was remanded for additional development, including a 
new examination.  

The veteran's claim for service connection for post traumatic 
stress disorder was reconsidered by the RO in light of the 
additional evidence received from the Records Center, and in 
a July 1999 rating decision, the prior denial was continued.  
The veteran responded with a Notice of Disagreement, 
initiating an appeal of this issue.  

In December 1999, the veteran testified at a personal hearing 
before RO hearing personnel.  He reported that he saw the two 
aircraft collide, and went out to aid the injured.  Several 
soldiers died while the veteran was attempting to assist 
them.  He also submitted a written statement by a fellow 
soldier confirming the veteran's presence at the airfield on 
the day of the incident.  

A new VA audiological examination was afforded the veteran in 
March 2000.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
40
LEFT
20
10
25
30
40

The average puretone threshold was 28dBs for the right ear, 
and 26dBs for the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
of 88 percent in the left ear.  

In a March 2001 rating decision, the veteran was awarded 
service connection, with a noncompensable initial rating 
effective from June 22, 1995, for bilateral hearing loss.  
His Notice of Disagreement regarding this assigned 
noncompensable initial rating was received in April 2001.  

The RO sent the veteran a November 2001 letter discussing 
recent changes in the law brought about by the Veterans 
Claims Assistance Act of 2000, and inviting him to submit any 
additional relevant evidence not already associated with the 
record.  The veteran has as yet filed no response to this 
letter.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126) (West 
Supp. 2001)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations that 
implement the Act (but, with the possible exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) were 
promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  

In this case, the RO has had an opportunity to consider the 
claims for service connection for post traumatic stress 
disorder and a compensable initial rating for his service-
connected bilateral hearing loss in light of the above-noted 
change in the law, and the requirements of the new law have 
been satisfied.  

By virtue of the September 1999 and April 2001 Statements of 
the Case, the various Supplemental Statements of the Case, 
and the RO's November 2001 letter, the veteran and his 
representative have been advised of the laws and regulations 
governing the claims on appeal, and, hence, have been given 
notice of the information and evidence necessary to 
substantiate these claims.  Moreover, pertinent medical 
treatment records have been obtained and associated with the 
claims file, and the veteran has been afforded comprehensive 
VA examinations in connection with his claims.  Furthermore, 
as the veteran has not identified any additional relevant 
evidence that has not been requested or obtained, there is no 
indication that there is any outstanding evidence that is 
necessary for adjudication of the issues on appeal.  Hence, 
adjudication of the above-referenced issues is appropriate at 
this time, and the claims are ready to be considered on the 
merits.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The VA has satisfied its 
duties to notify and to assist the appellant, and, as such, 
further development requiring expenditure of VA resources is 
not warranted.  In view of the foregoing, no possibility of 
prejudice to the veteran is found were the Board to proceed 
to adjudicate the merits of the issue now on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 
(O.G.C. Prec. 16-92).  

I. Service connection - Post traumatic stress disorder

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2001).  The version of the regulation in 
effect at the time the veteran initially filed his claim for 
service connection for post traumatic stress disorder 
required a "clear" diagnosis of post traumatic stress 
disorder; however, that requirement has since been eliminated 
and, because the current version of the regulation is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post 
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) 
(2001); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (2001); Zarycki, 6 Vet. App. at 98.  If, however, 
the VA determines either that the veteran did not engage in 
combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  Id.  

As is noted above, the veteran claims to have witnessed, and 
assisted victims of, a March 1994 aircraft accident at Pope 
Air Force Base.  While this incident is not combat-related, 
the U.S. Armed Services Center for Research of Unit Records 
has verified that such an incident occurred, and numerous 
military personnel were either killed or injured; however, 
the veteran was not listed as among the injured, and he does 
not claim as such.  Nevertheless, service medical records 
confirm that in March 1994, he was assigned to a unit 
stationed at that base.  He has also submitted a written 
statement from a fellow soldier confirming the veteran's 
presence at the scene of the accident.  

The RO, having found no evidence that the veteran was 
actually at the scene of the accident, has steadfastly denied 
his claim.  However, in Suozzi v. Brown, 10 Vet. App. 307 
(1997), the U.S. Court of Appeals for Veterans Claims (Court) 
held that, by requiring corroboration of every detail, 
including the veteran's personal participation, the VA 
defined "corroboration" far too narrowly.  See Suozzi, 10 
Vet. App. at 311.  Every detail of an asserted stressor need 
not be corroborated in order for it to be considered properly 
verified; rather, the evidence should reveal a version of 
events which, when viewed most favorably to the veteran, 
supports his account.  Id.  In a more recent case, the Court, 
citing Suozzi, found the award of service connection for post 
traumatic stress disorder was warranted where the record 
contained "independent evidence of the occurrence of a 
stressful event, and the evidence [implied] his personal 
exposure."  The Court found this evidence sufficient to meet 
the "credible supporting evidence" requirement of 38 C.F.R. 
§ 3.304(f), even if it did not explicitly confirm the 
veteran's proximity to the alleged stressor event.  Pentecost 
v. Principi, No. 00-2083 (U.S. Vet. App., May 24, 2002).  

In the present case, the facts are similar to those found in 
Suozzi and Pentecost; that is, the fact of the March 1994 
aircraft accident has been independently confirmed, and 
evidence establishes that the veteran was attached to a unit 
stationed at Pope Air Force Base, but does not explicitly 
indicate he was at the airfield when the accident occurred.  
The veteran has also submitted a statement from a fellow 
soldier, who confirms the veteran's presence at the scene, 
but this statement lacks any independent verification of 
either party's presence at the accident scene.  Nevertheless, 
the Board finds that the totality of the evidence strongly 
suggests the veracity of the veteran's assertions and, in the 
absence of any evidence to the contrary, concludes that he 
did in fact witness and assist the victims of the March 1994 
aircraft accident.  In addition, because he was diagnosed in 
March 1997 with post traumatic stress disorder by a competent 
VA medical examiner based on this stressor event, service 
connection for post traumatic stress disorder is therefore 
warranted.  

II.  Increased initial rating - Bilateral hearing loss

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2001).  It is observed, however, that during the pendency of 
his appeal, VA issued new regulations for evaluating 
impairment of auditory acuity which became effective June 10, 
1999.  See 64 Fed. Reg. 25,202-210 (May 11, 1999).  The Court 
has held that where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); Baker v. West, 
11 Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. 
App. 79 (1997) (per curiam order) (holding that, although 
certain new rating criteria became effective after the 
appellant filed his appeal with the Court, VA and the Court 
are required to apply the amendments to the extent that they 
are more favorable to the claimant than the earlier 
provisions.)  

The criteria for evaluating hearing impairment in effect 
prior to, and since June 10, 1999, call for the consideration 
of the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of puretone audiometry tests.  38 C.F.R. § 4.85 (2001).  
These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a compensable evaluation for hearing loss, it 
must be shown that certain minimum levels of the combination 
of the percentage of speech discrimination loss and average 
puretone decibel loss are met.  The Board has compared the 
previous versions of Table VI and Table VII, with the new 
versions of these tables, and finds that there has been no 
discernable change in them.  Further, we note that the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.  

As to 38 C.F.R. § 4.86, in effect prior to June 1999, it only 
provided information regarding the fact that the evaluations 
derived from the Rating Schedule were intended to make proper 
allowance for improvement by hearing aids.  The current 
regulations provide that hearing tests will be conducted 
without hearing aids.  It addresses exceptional patterns of 
hearing loss, for example, when the puretone threshold at 
1000, 2000, 3000, and 4000 Hz are each 55 decibels or more, 
or when the puretone threshold is 30 decibels or less at 1000 
Hz, and 70 decibels or more at 2000 Hz.  However, these 
exceptional patterns are not shown to be present in this 
case.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 
38 C.F.R. § 4.85 establish eleven auditory acuity levels from 
level I for essentially normal acuity to level XI for 
profound deafness.  Tables VI and VII as set forth in § 4.85 
are used to calculate the rating to be assigned.

The findings on the veteran's March 2000 VA audiological 
examination correlate to a designation of Level II hearing in 
the right ear and Level II hearing in the left ear.  Table 
VII of 38 C.F.R. § 4.85 provides for a noncompensable 
evaluation under DC 6100 when the veteran has those levels of 
hearing.  Likewise, his September 1996 VA examination 
findings correlate to Level I hearing in the right ear and 
Level I hearing in the left ear, for which a noncompensable 
rating is awarded.  Disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Here, such mechanical 
application of the rating schedule results in a 
noncompensable rating under DC 6100.  Consequently, a 
compensable initial rating for the veteran's bilateral 
hearing loss is not warranted.  

In considering the veteran's claim, the Board notes that the 
Court recognizes a distinction between an original rating and 
a claim for an increased rating.  In the present case, the 
veteran has expressed disagreement with the rating initially 
assigned his service-connected disability; therefore, his 
claim for disability compensation is acknowledged to have 
remained in appellate status since he filed a Notice of 
Disagreement as to the initial decision on his original claim 
for benefits.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  Under the Court's holding in Fenderson, the VA 
may assign "staged ratings" to reflect different levels of 
disability during the pendency of the claim.  

Nevertheless, the evidence in the present case does not 
support a "staged rating" for any period during the 
pendency of the appeal.  All medical evidence of record 
indicates that a noncompensable rating has been warranted for 
all periods subsequent to the veteran's 1995 service 
separation.  


ORDER

Entitlement to service connection for post traumatic stress 
disorder is granted, subject to the applicable criteria 
governing the payment of monetary benefits.  

Entitlement to a compensable initial rating for bilateral 
hearing loss is denied.


REMAND

The Board finds that further development is required 
regarding the veteran's claim for a higher initial rating for 
his service-connected bilateral tinnitus.  Notably, the 
veteran filed a July 1997 written statement in response to a 
rating decision issued that same month awarding him a 10 
percent disability rating for that service-connected 
disability.  The Board hereby remands the issue of a higher 
initial rating for preparation of a Statement of the Case.  
See Manlincon v. West, 12 Vet. App. 238, 241 (when no RO 
action has been taken on a claim for which there is a valid 
Notice of Disagreement, the appropriate remedy is remand, not 
referral, of the issue to the RO for issuance of a Statement 
of the Case).  

Prior to the issuance of the Statement of the Case, the RO 
should solicit evidence from the veteran regarding the issue 
of entitlement to an extraschedular rating.  (In this regard, 
it is noted that the highest schedular rating provided for 
tinnitus is 10 percent.  See 38 C.F.R. Part 4, Diagnostic 
Code 6260.)

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:  

1.  The RO should request the veteran to 
submit evidence that his service 
connected tinnitus presents such an 
exceptional or unusual disability picture 
so as to render impractical the 
application of the regular schedular 
standards.  For example, evidence that 
the tinnitus interferes markedly with 
employment beyond that contemplated by 
the schedular provisions, or requires 
frequent periods of hospitalization would 
be helpful.

2.  The RO must issue a statement of the 
case containing all applicable laws and 
regulations, on the issue of entitlement 
to an increased initial rating and an 
extraschedular rating for bilateral 
tinnitus.  The veteran should be advised 
of the time period in which to properly 
perfect his appeal.  This issue should be 
returned to the Board only if it is 
perfected on appeal.  

The purpose of this remand is to comply with due process 
requirements.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



